Name: Council Regulation (EU) No 1385/2014 of 15 December 2014 on the allocation of fishing opportunities under the Protocol between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde
 Type: Regulation
 Subject Matter: fisheries;  Europe;  maritime and inland waterway transport;  international affairs;  European construction;  Africa
 Date Published: nan

 24.12.2014 EN Official Journal of the European Union L 369/31 COUNCIL REGULATION (EU) No 1385/2014 of 15 December 2014 on the allocation of fishing opportunities under the Protocol between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 19 December 2006, by adopting Regulation (EC) No 2027/2006 (1) the Council approved the conclusion of the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (the Agreement). (2) A new protocol (2) to the Agreement (the Protocol) was initialled on 28 August 2014. The Protocol grants Union vessels fishing opportunities in the fishing zone in which the Republic of Cape Verde exercises sovereignty or jurisdiction. (3) On 15 December 2014, the Council adopted Decision 2014/948/EU (3) on the signing and provisional application of the Protocol. (4) The method for allocating the fishing opportunities among the Member States should be defined for the period of application of the Protocol. (5) Article 10(1) of Council Regulation (EC) No 1006/2008 (4) provides that the Commission will inform the Member States concerned if it appears that the fishing opportunities allocated to the Union under the Protocol are not fully exhausted. If no reply is received within a time limit to be set by the Council, this will be considered as confirmation that the vessels of the Member State concerned are not making full use of their fishing opportunities during the period in question. This time limit should be set by the Council. (6) To ensure that Union vessels can recommence their fishing activities, the Protocol provides for it to apply on a provisional basis from the date of its signature. It should therefore be established that this Regulation is to apply as from the same date, HAS ADOPTED THIS REGULATION: Article 1 1. The fishing opportunities established under the Protocol shall be allocated among the Member States as follows: (a) tuna seiners: Spain 16 vessels France 12 vessels (b) surface longliners: Spain 23 vessels Portugal 7 vessels (c) pole-and-line tuna vessels: Spain 7 vessels France 4 vessels Portugal 2 vessels 2. Regulation (EC) No 1006/2008 shall apply without prejudice to the Agreement. 3. If applications for fishing licences from the Member States referred to in paragraph 1 do not cover all the fishing opportunities set by the Protocol, the Commission shall consider applications for fishing licences from any other Member State pursuant to Article 10 of Regulation (EC) No 1006/2008. 4. The time limit within which the Member States must confirm that they are not making full use of the fishing opportunities granted to them, as provided by Article 10(1) of Regulation (EC) No 1006/2008, is set at ten working days from the date on which the Commission informs them that the fishing opportunities are not fully exhausted. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from the date of signature of the Protocol. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 2014. For the Council The President M. MARTINA (1) Council Regulation (EC) No 2027/2006 of 19 December 2006 on the conclusion of the Fisheries partnership agreement between the European Community and the Republic of Cape Verde (OJ L 414, 30.12.2006, p. 1). (2) Protocol between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (see page 3 of this Official Journal). (3) Council Decision 2014/948/EU of 15 December 2014 on the signing, on behalf of the European Union, and provisional application of the Protocol between the European Union and the Republic of Cape Verde setting out the fishing opportunities and the financial contribution provided for by the Fisheries Partnership Agreement between the European Community and the Republic of Cape Verde (See page 1 of this Official Journal). (4) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33).